           Case 3:20-cr-00368-AJB Document 35 Filed 08/31/20 PageID.84 Page 1 of 2




1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                               SOUTHERN DISTRICT OF CALIFORNIA
9    UNITED STATES OF AMERICA                   ) No. 20CR0368-AJB
                                                )
10                 Plaintiff,                   ) ORDER GRANTING JOINT MOTION
                                                ) TO CONTINUE
11         v.                                   )
                                                )
12                                              )
     MARK ZOUVAS,                               )
13                                              )
                   Defendant.                   )
14                                              )
15
16              Defendant Mark Zouvas and the United States of America jointly move to
17   continue the September 14, 2020 motion hearing trial setting in this matter. The
18   parties also jointly move to exclude time under the Speedy Trial Act, 18 U.S.C. §
19   3161(h)(7).
20              IT IS ORDERED that the joint motion is granted. The motion hearing trial
21   setting shall be continued to November 9, 2020 at 2:00 p.m.
22              IT IS FURTHER ORDERED that the period of delay from the filing of the
23   joint motion until the November 9, 2020 motion hearing trial setting shall be
24   excluded in computing the time within which the trial must commence under the
25   ///
26   ///
27   ///
28
                                                 1
       Case 3:20-cr-00368-AJB Document 35 Filed 08/31/20 PageID.85 Page 2 of 2




1    Speedy Trial Act, 18 U.S.C. § 3161.
2          IT IS SO ORDERED.
3    Dated: August 31, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
